Citation Nr: 1523135	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kimberly Boldt, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Nashville, Tennessee.

In the Veteran's Substantive Appeal on a VA Form 9, dated in June 2011, the Veteran requested a hearing before a Veterans Law Judge of the Board in Washington, DC.  An Appeal Hearing Options form received from the Veteran on the same dated in June 2011 reveals that the Veteran requested a local hearing with a Regional Office Hearing Officer.  The Veteran did not mark any spots regarding hearing before a member of the Board.  Subsequently, the Veteran and his then representative were sent notices asking for clarification regarding a hearing.  The May 2013 notice to the Veteran appears to have been returned as undeliverable; however, there is no indication that it was not successfully delivered to the Veteran's then representative.  There has been no response regarding a hearing.  As such, the Board finds that the Veteran's request for a hearing has been withdrawn.

During the course of the present appeal, the Veteran was represented by a private attorney.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) was executed in favor of the above mentioned attorney in September 2013.  In March 2014 the RO indicated that they acknowledged the attorney's representation of the Veteran.  Thereafter, in May 2014 the attorney submitted a letter to the RO indicating that she was withdrawing as the Veteran's representative.  The letter indicated that it was copied to the Veteran.  In April 2013 the Veteran and his attorney were sent a letter indicating that the attorney must show good cause to withdraw from the case.  The attorney responded by letter in April 2015 stating that the Veteran advised that he was denied entitlement to pension because he did not have 90 days of active service.  The attorney indicated that he could file for service connected compensation and that additional information was needed.  The Veteran was noted to have stated that he would provide additional evidence but did not do so.  The Veteran was advised that there was nothing that the attorney could do for him unless he can come up with new evidence to submit to prove his current disability is liked to time served.  The letter motion does not indicate that it was copied to the Veteran.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  In addition, the motion must include a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the appellant, setting forth the address to which the copy was mailed.  The Board acknowledges that also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  38 C.F.R. § 20.608(b)(2) (2014).  The statement discusses a lack of communication between the Veteran and the attorney in regard to a claim of entitlement to service connection for a disability and argument has not been provided regarding good cause to withdraw in regard to the claim for pension.  In addition, the motion does not indicate that the Veteran was sent a copy of the motion.  As such, the motion to withdraw is denied.


FINDING OF FACT

The Veteran does not have 90 days of service during a period of war, was not discharged or released from service during a period of war for a service-connected disability, did not serve for a period of 90 consecutive days or more and such period began or ended during a period of war, or have an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1502, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.17, 3.203 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to issue of basic eligibility for nonservice-connected pension, the Veteran's records do not reveal that the Veteran had 90 days of active service during a period of war, was discharged or released from such service for a service-connected disability served for a period of 90 consecutive days or more and such period began or ended during a period of war, or had an aggregate of 90 days or more in two or more separate periods of service during more than one period of war, thus precluding nonservice-connected pension as a matter of law.  Thus, although the October 2010 decision letter informed the Veteran of the requirements for establishing entitlement to nonservice-connected pension, including active military service during a period of war, VA's notification and assistance requirements are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (holding that the VCAA is not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b)(3)(ii) (holding that VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521; 38 C.F.R. § 3.3.

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

Active duty is defined, in relevant part, as full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(b)(1).

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

For the purpose of establishing entitlement to pension, VA may accept evidence of service submitted by a claimant, including a DD Form 214.  A document submitted to establish a creditable period of wartime service for pension entitlement may be accepted without verification if the document shows: (1) Service of 4 months or more; or (2) Discharge for disability incurred in line of duty; or (3) Ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(a), (b).  Where the evidence submitted does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The beginning and ending dates of each war period are set forth in 38 C.F.R. § 3.2.  This section states the Vietnam era began on August 5, 1964 and ended on May 7, 1975, for Veterans who did not serve in the Republic of Vietnam.  38 C.F.R. § 3.2(f).

The Veteran's period of active military service, from August 1973 to September 1973, falls within the Vietnam era.  38 C.F.R. § 3.2(f). 

The period of the Veteran's active service is less than 90 days.

Although the Veteran's Report of Transfer or Discharge (DD 214) indicates that the Veteran was discharged because of not meeting medical fitness standards at that time, the Veteran is not currently in receipt of any service-connected benefits and there is no indication that the Veteran was released from service during a period of war due to a service-connected disability.

Given that the evidence reflects that the Veteran did not have active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


